DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 October, 2020 is being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 30 December, 2020. The amendments have been entered, and accordingly, claims 2-3 remain pending, wherein claim 1 was cancelled in amendment.
Further, it will be noted that, in view of the Amendments, the provisional, non-statutory double patenting rejection set forth within the Non-Final Rejection mailed on 30 September, 2020 is withdrawn, as the present application appears to, now, be patentably distinct from the co-pending application 16/477,564.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over KUCZECK (US 2017/0198978 A1 – previously filed on 13 January, 2016).
As to claim 2, KUCZEK discloses a heat exchanger (abstract) comprising:
a first layer(layers of channels 105 as shown in figure 1A-1C or layers of channels 103 as shown in figure 1A-1C ) and a second layer(layer of channels not being used as the first layer) that are stacked upon each other(figures 1A-1C), and exchange heat between a first fluid and a second fluid(par. 2 and 18-22), wherein
the first fluid and second fluid are fluids(par. 18-22),
the first layer comprises first flow paths(103/105) disposed in a plurality of rows and through which the first fluid flows(figures 1A-1C – of which the first layer can be seen as disposed horizontally or vertically),
the second layer comprises second flow paths(103/105 – whichever is not being used for the first layer) disposed in a plurality of rows and through which the second fluid flows(figures 1A-1C – of which the second layer can be seen as disposed horizontally or vertically),
wherein the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extend from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the first layer),
wherein the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths(flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the second layer), and
when the first layer is viewed in the stacking direction, the first flow paths have a meandering shape (figure 3 – meandering by changing the overall direction of heat exchanger channels), 
when the second layer is viewed in the stacking direction, the second flow paths have a meandering shape(figure 3 – meandering by changing the overall direction of heat exchanger channels),and
wherein the first fluid flow paths are disposed such that, when the first fluid is heated by the second fluid, a flow path cross sectional area of the first fluid outlet vicinity is larger than a first fluid path cross sectional area of a first upstream side portion disposed upstream of the first fluid outlet vicinity (par. 18-21).
However, KUCZEK does not explicitly disclose wherein the first fluid is water and the second fluid is a refrigerant.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal capacity and heat transfer coefficient). Therefore, with regards to the present application, it would have been obvious for one having selected water and refrigerant as the working fluids between the different heat exchanger sections, as one having ordinary skill within the heat exchanger art knows to select the working fluids based on thermal capacity of the fluids and the heat transfer coefficient of the fluids.  

As to claim 3, KUCZEK discloses a heat exchanger (abstract) comprising:
a first layer(layers of channels 105 as shown in figure 1A-1C or layers of channels 103 as shown in figure 1A-1C ) and a second layer(layer of channels not being used as the first layer) that are stacked upon each other(figures 1A-1C), and exchange heat between a first fluid and a second fluid(par. 2 and 18-22), wherein
the first fluid and second fluid are fluids(par. 18-22),
the first layer comprises first flow paths(103/105) disposed in a plurality of rows and through which the first fluid flows(figures 1A-1C – of which the first layer can be seen as disposed horizontally or vertically),
the second layer comprises second flow paths(103/105 – whichever is not being used for the first layer) disposed in a plurality of rows and through which the second fluid flows(figures 1A-1C – of which the second layer can be seen as disposed horizontally or vertically),
wherein the first layer is viewed in a stacking direction of the first layer and the second layer, each of the first flow paths extend from one end portion to another end portion of the first layer in a direction crossing an arrangement direction of the first flow paths (flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the first layer),
wherein the second layer is viewed in the stacking direction, each of the second flow paths extends from one end portion to another end portion of the second layer in a direction crossing an arrangement direction of the second flow paths(flow paths extend between headers as provided for by par. 25 of which would be understood to be at the ends of the heat exchanger as shown in figures 1A and 1C, to which these headers are positioned at ends that traverse either the horizontal or vertically disposed layers of the second layer), and
when the first layer is viewed in the stacking direction, the first flow paths have a meandering shape (figure 3 – meandering by changing the overall direction of heat exchanger channels), 
when the second layer is viewed in the stacking direction, the second flow paths have a meandering shape(figure 3 – meandering by changing the overall direction of heat exchanger channels), and
wherein the second fluid flow paths are disposed such that, when the first fluid is cooled by the second fluid, a flow path cross sectional area of the second fluid outlet vicinity is larger than a second fluid path cross sectional area of a second upstream side portion disposed upstream of the second fluid outlet vicinity (par. 18-21).

Response to Arguments
Applicant's arguments filed 30 December, 2020 have been fully considered but they are not persuasive. 
As to pages 5-6, Applicant argues that KUCZEK does not “disclose or suggest any relation of the flow-path cross-sectional areas at the first fluid outlet vicinity and upstream of the first-fluid outlet vicinity, as required by the above limitations of amended independent claim 2” and “disclose or suggest any relation of the flow-path cross-sectional area of the second-fluid outlet vicinity and upstream of the second-fluid outlet vicinity, as required by the limitations of amended independent claim 3”.  The Examiner, respectfully, disagrees with Applicant’s assertions. Specifically, KUCZEK describes figures 1A-1C as, respectively, “a hot flow inlet/cold flow outlet of the heat exchanger” (par. 13), “cross-sectional view of the heat exchanger of FIG. 1A, showing a middle portion of the heat exchanger” (par. 14), and “cross-sectional view of the heat exchanger of 1A, showing a hot flow outlet/cold flow inlet of the heat exchanger” (par. 15). These correlate with the description of paragraphs 18-22 cited in the rejection of claim 1, now canceled and incorporated into independent claims 2 and 3.  More so, it is described in paragraph 21, that the flow area of the cold flow (105) decreases as the hot flow(103) increases from inlet towards the outlet. With this in mind, the hot flow increases inlet to outlet, and the cold flow decreases from inlet to outlet, based on these recitations of KUCZEK. Looking at claim 2, it is evident that the flow-path cross-sectional area of the first fluid outlet is to be larger than an upstream cross-sectional area of the first fluid, which is provided by the recitation of the flow paths, 103 or 105 (whichever is being construed as the first fluid path), increasing from inlet to outlet. Looking at claim 3, it is evident that the flow-path cross-sectional area of the second fluid outlet is to be larger than an upstream cross-sectional area of the second fluid, which is provided by the recitation of the flow paths, 103/105 (whichever is being construed as the second fluid path), increasing from inlet to outlet, and correlated to the increasing first fluid path, 103/105 (whichever is not being used as the second fluid path). Therefore, due to this, the Examiner is not persuaded by Applicant’s allegations, as the prior art, KUCZEK, clearly depicts that increase from inlet to outlet of the cross-sectional areas among both flow paths, so as to read on the claimed inventions of claims 2 and 3. Due to this, the Examiner maintains the rejection that claims 2 and 3 are unpatentable in view of KUCZEK.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/20201
/LEN TRAN/
Supervisory Patent Examiner, Art Unit 3763